United States Court of Appeals
                      For the First Circuit

No. 14-1233

                     CONCORDIA PARTNERS, LLC,

                       Plaintiff, Appellee,

                                v.

                      MARCELLE PICK ET AL.,

                     Defendants, Appellants.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]



                              Before

                   Thompson, Lipez, and Barron,
                          Circuit Judges.



     James D. Poliquin, with whom Norman, Hanson, & DeTroy, LLC
was on brief, for appellants.
     Daniel A. Nuzzi, with whom David B. Bertoni, Stacy O. Stitham,
and Brann & Isaacson were on brief, for appellee.



                          June 24, 2015
              BARRON,   Circuit      Judge.       This    appeal     concerns    an

interlocutory challenge to a preliminary injunction in a case that

sits   at    the   intersection      of   state   contract    law    and    federal

copyright law.       But we do not reach the merits.            That is because

a state trial court entered the preliminary injunction before the

case was removed to federal court, and the federal court did not

then adopt or otherwise rule on the state court's order before the

filing of this appeal.         We thus dismiss this appeal for want of

appellate jurisdiction, as we hold that there is no interlocutory

order from a federal district court for us to review.

                                          I.

              The dispute over the preliminary injunction has its

origins in the breakdown of the business relationship between

Concordia Partners, a Maine limited liability company that markets

health      care   products,   and    Marcelle    Pick,   one   of    its    former

independent contractors.          Concordia and Pick had collaborated on

a women's health website since 2001, but by 2013 the relationship

had soured.        After the breakdown, Concordia sought a preliminary

injunction in state court that would forbid Pick from publishing

any company-owned content on her new website.                The Maine Superior

Court granted Concordia's preliminary injunction motion and denied

Pick's subsequent motion to reconsider that order.



                                      - 2 -
          Pick then removed the state case to federal court.1

Before the District Court ruled on the merits of the state court

injunction or issued any order enforcing, dissolving, or modifying

the injunction, Pick filed a notice of interlocutory appeal.   Pick

now asks us to review the state court's grant of the preliminary

injunction and its denial of her motion to reconsider.     But we

lack jurisdiction to do so.2

                               II.

          Congress has vested the federal courts of appeals with

jurisdiction over appeals from interlocutory orders only "of the

district courts of the United States, the United States District

Court for the District of the Canal Zone, the District Court of

Guam, and the District Court of the Virgin Islands, or of the



     1 Pick Enterprises, LLC was also a party to the removal, as
it was in the state court case. But there is no difference between
the two Pick defendants for purposes of this appeal.
     2 After Pick removed to federal court, Concordia filed a
motion to remand the case back to state court. The District Court
ultimately denied the motion, concluding that the complaint stated
a claim that arose under federal law and, alternatively, that the
case was removable under 28 U.S.C. § 1454, which specifically
authorizes removal of copyright actions. In light of our holding
that we lack appellate jurisdiction over the present appeal, we do
not address that decision. See In re Lang, 414 F.3d 1191, 1195
(10th Cir. 2005) ("Because our power to review any decision --
including decisions involving a lower court's subject matter
jurisdiction -- depends on our appellate jurisdiction, '[o]n every
. . . appeal, the first and fundamental question is that of
jurisdiction, first, of this court, and then of the court from
which the record comes.'" (quoting Steel Co. v. Citizens for a
Better Env't, 523 U.S. 83, 94 (1998))).
                               - 3 -
judges      thereof."      28   U.S.C.     §     1292(a)(1).      The    notice    of

interlocutory appeal filed in the District Court below, however,

does not cite any "order[] of the district court[]" as the basis

for the present appeal.          Id.     The notice instead appeals from the

Maine      Superior   Court's    two     orders     regarding    the    preliminary

injunction.

              Pick contends that this most unusual feature of this

appeal poses no bar to our review.                      According to Pick, "the

Superior Court's order is treated upon removal as an order of the

District Court pursuant to 28 U.S.C. § 1450."                    She thus claims

that the injunction "is appealable to the Court of Appeals to the

same extent as if it were originally issued by the District Court."

              In making this argument, Pick relies on 28 U.S.C. § 1450,

which provides that "[w]henever any action is removed from a State

court to a district court of the United States, . . . [a]ll

injunctions, orders, and other proceedings had in such action prior

to   its    removal     shall   remain    in     full   force   and    effect   until

dissolved or modified by the district court."                   But the fact that

state court orders "remain in full force and effect" upon removal

to federal court does not mean that § 1450 automatically renders

such state court orders federal district court orders that may be

the proper subject of a federal appeal under § 1292.                   See Adams v.

Ga. Gulf Corp., No. 00-12, 2000 WL 34507966, at *1 (5th Cir. May

                                         - 4 -
18, 2000) (per curiam) (unpublished) ("[W]hile state court orders

and rulings remain in effect upon removal, they do not become

appealable orders of the district court until the district court

adopts them as its own.").3   And we decline to read § 1450 to have

the consequence -- nowhere expressly provided for in the statute's

text -- of transforming a state court order into one that a federal

district court has necessarily issued on its own.   Rather, we read

§ 1450 -- in keeping with its text -- merely to preserve the status

quo in the removed case.   So read, § 1450 simply ensures that the

state court order "remain[s] in full force and effect," and thus

that the filing of the notice of removal does not have the

consequential effect of wiping that state court order away.

          There is much sense in reading § 1450 to be so limited.

This interpretation ensures that § 1450 does not, by treating a

state court order as a federal one, have the odd consequence under

§ 1292(a)(1) of requiring federal courts of appeals to rule in the

first instance on the propriety under the Federal Rules of Civil



     3 It is true, as Pick's counsel pointed out at oral argument,
that the case in Adams was removed after a notice of appeal had
been filed in state court. 2000 WL 34507966, at *1. But Adams
did not rely on that procedural quirk in concluding that appellate
jurisdiction was lacking.    And, as discussed below, we see no
reason why the rule ought to be any different here. The problem
is not the order's status under state law; the problem is that it
is not the order of a federal district court.       See 28 U.S.C.
§ 1292(a)(1) (granting appellate jurisdiction over interlocutory
orders "of the district courts of the United States").
                               - 5 -
Procedure of preliminary injunctions issued by state courts under

state law.      See Granny Goose Foods, Inc. v. Bhd. of Teamsters,

Local 70, 415 U.S. 423, 436 n.10, 437 (1974) (federal procedural

law governs in removed cases).             Instead, by reading § 1450 and

§ 1292(a)(1) together in this way, we ensure that in a case like

this the district court will have taken some action of its own

that will place before us an interlocutory order of a federal

district   court,   just     as    Congress     required.   See     28   U.S.C.

§ 1292(a)(1).

           In    rejecting        the    view   that,   following    removal,

interlocutory state court orders "bec[o]me appealable as of right

pursuant to 28 U.S.C. § 1292(a)(1)," Tehan v. Disability Mgmt.

Servs., Inc., 111 F. Supp. 2d 542, 548 (D.N.J. 2000), we recognize

that the Fifth Circuit, prior to Adams, had stated that "whenever

a case is removed, interlocutory state court orders are transformed

. . . into orders of the federal district court to which the action

is removed."     Nissho-Iwai Am. Corp. v. Kline, 845 F.2d 1300, 1304

(5th Cir. 1988).    But in Kline, the § 1450 issue did not arise in

the context of the circuit court's appellate jurisdiction under

§ 1292. The issue arose instead because the federal district court

did not permit Kline to reinstate defenses that the state court

had struck before the case was removed.             Id. at 1303.    Thus, the

Fifth Circuit's holding that a federal district court is free when

                                        - 6 -
a case is removed from state court to treat state interlocutory

orders under § 1450 "as it would any such interlocutory order it

might itself have entered," id. at 1304, provides little guidance

on the jurisdictional issue at hand.4        And, for the reasons set

forth above, and in accord with the holding of the Fifth Circuit

in Adams, we see no reason to adopt a rule that would require us

to review a state court order as if it had been entered by a

federal district court when in actual fact it was not.

          We note, finally, that the fact that the District Court

ultimately ruled on a motion to hold Pick in contempt of the

preliminary   injunction   does   not   itself   vest   this   court   with

jurisdiction over this appeal. Concordia filed the contempt motion

on September 19, 2014, approximately seven months after Pick filed

the notice of interlocutory appeal.         And the District Court's

contempt order -- which did not hold Pick in contempt -- was

entered on March 17, 2015, more than six months after that.



     4 Neither does In re Diet Drugs, which quoted Kline for the
proposition that "whenever a case is removed, interlocutory state
court orders are transformed by operation of 28 U.S.C. § 1450 into
orders of the federal district court to which the action is
removed. The district court is thereupon free to treat the order
as it would any such interlocutory order it might itself have
entered." In re Diet Drugs, 282 F.3d 220, 232 n.7 (3d Cir. 2002)
(quoting Kline, 845 F.2d at 1304). The Third Circuit in that case
was asked to review what was clearly a federal court's
interlocutory decision, and not merely a state court order that
was deemed to be one a federal district court had effectively
(though not actually) issued. See id. at 225-29.
                              - 7 -
Perhaps an order resolving a motion for contempt could be construed

as a federal district court's adoption at that time of the state

court preliminary injunction.       But the District Court's contempt

order here was issued post-appeal.        It thus cannot cure post-hoc

the jurisdictional defect that blocks our review.

                                   III.

          We    thus   dismiss   this   appeal   for   want   of   appellate

jurisdiction.




                                  - 8 -